DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 27, the language “… with the to-blood filter line and the [[an]] arterial line.” should be changed for clarity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-19, 24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-13, 24, 26 and 33 of Los; Oleg (US 10729839 B2).  
Regarding pending claim 12, Los claims all limitations in patented claims 25, 28 and 33, namely a medical fluid machine (claim 33, medical fluid machine), comprising: 
a source of pneumatic pressure; a purified water line; a concentrate line; a to-extracorporeal circuit fresh dialysis fluid line; a from-extracorporeal circuit used dialysis fluid line; a drain line (claim 25, a source of pneumatic pressure … a drain line); 
a first medical fluid management assembly including a first pneumatic manifold, a first pump and valve engine and a first fluid manifold (claim 33, a first medical fluid management assembly … first pneumatic manifold … first pump and valve engine … first fluid manifold);
the first fluid manifold in fluid communication with the purified water line, the concentrate line, and the to-extracorporeal circuit fresh dialysis fluid line (claim 25, the fluid manifold in fluid communication with at least one of the purified water line, the liquid concentrate line, the to-extracorporeal circuit fresh dialysis fluid line, the from-extracorporeal circuit used dialysis fluid line, or the drain line); and 
a second medical fluid management assembly including a second pneumatic manifold, a second pump and valve engine and a second fluid manifold (claim 33, a second medical fluid management … including a second pneumatic manifold … a second pump and valve engine … and a second fluid manifold);
the second fluid manifold in fluid communication with the drain line and the from-extracorporeal circuit used dialysis fluid line (claim 28, a plurality of fluid manifolds, and wherein each of the purified water line, the liquid concentrate line, the to-extracorporeal circuit fresh dialysis fluid line, the from-extracorporeal circuit used dialysis fluid line, and the drain line are in fluid communication with one of the plurality of fluid manifolds). 
A skilled artisan would have been able to modify Los’s claim 33 connecting the second fluid manifold to the drain line and the from-extracorporeal circuit used dialysis fluid line according to claim 28. This will permit the drain line and the from-extracorporeal circuit used dialysis fluid line to be controlled by the modular second medical fluid management assembly. 

Regarding pending claim 24, Los claims all limitations in patented claims 25, 26, 28 and 33, namely a medical fluid machine (claim 33, medical fluid machine), comprising:
a source of pneumatic pressure; a fresh dialysis fluid line; a to-extracorporeal circuit fresh dialysis fluid line; a from-extracorporeal circuit used dialysis fluid line; a drain line (claim 25, a source of pneumatic pressure … a drain line);
a first medical fluid management assembly (claim 33, a first medical fluid management assembly … first pneumatic manifold … first pump and valve engine … first fluid manifold); 
a second medical fluid management assembly (claim 33, a second medical fluid management … including a second pneumatic manifold … a second pump and valve engine … and a second fluid manifold);
the second fluid manifold in fluid communication with the drain line and the from-extracorporeal circuit used dialysis fluid line (claim 28, a plurality of fluid manifolds, and wherein each of the purified water line, the liquid concentrate line, the to-extracorporeal circuit fresh dialysis fluid line, the from-extracorporeal circuit used dialysis fluid line, and the drain line are in fluid communication with one of the plurality of fluid manifolds). 
Los does not explicitly claim a dialyzer fluidly connected to the to-extracorporeal circuit fresh dialysis fluid line and the from-extracorporeal circuit used dialysis fluid line. However, Los claims a pair of to- and from-fluid lines for delivering and removing dialysate (claim 26, wherein the from-extracorporeal circuit used dialysis fluid line is a from-dialyzer line and, optionally, the to-extracorporeal circuit fresh dialysis fluid line is a to-dialyzer line). This implies that the system contains a dialyzer, since the fresh dialysis fluid line and used dialysis fluid line circulate dialysate. 

Regarding pending claims 13-19 and 26, Los claims all limitations in patented claims 8-13, 24 and 33 as shown in table 1.
Table 1: Los double patenting
Instant claim 
Los 
Instant claim 
Los 
13
33
17
10
14
24
18
11
15
8
19
12, 13
16
9
26
24


Claims 21, 22, 27, 28 and 30-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25, 30 and 33 of Los; Oleg (US 10729839 B2) in view of van der Merwe; Dirk A. et al. (US 20140322053 A1). 
Regarding pending claim 27, Los claims a medical fluid machine (claim 33, medical fluid machine), comprising:
a source of pneumatic pressure (claim 25, a source of pneumatic pressure);
a to-blood filter line; a from-blood filter line (claim 25, a to-extracorporeal circuit fresh dialysis fluid line; a from-extracorporeal circuit used dialysis fluid line); 
a first medical fluid management assembly (claim 33, a first medical fluid management assembly … first pneumatic manifold … first pump and valve engine … first fluid manifold); and 
a second medical fluid management assembly (claim 33, a second medical fluid management … including a second pneumatic manifold … a second pump and valve engine … and a second fluid manifold). 
Los does not explicitly claim an arterial line; a venous line or a blood filter fluidly connected to the to-blood filter line and the from-blood filter line. Los also does not explicitly claim that the second fluid manifold is in fluid communication with a to-blood filter line and an arterial line. van der Merwe discloses a hemodialysis system (¶ [0006], [0008], [0166], [0175], FIG. 2A illustrates a dialysis system 5), comprising: 
a source of pneumatic pressure (¶ [0204], The pod pumps 820, 828, metering pump 830 and the valves 808, 814, 816, 822, 832, 834, 836 are actuated by a pneumatic air source); 
a to-blood filter line; a from-blood filter line (¶ [0175], A mixing circuit 25 prepares dialysate, for instance, on an as-needed basis, during and/or in advance of dialysis, etc.; ¶ [0181], FIG. 3A … Balancing circuit 143 includes two dialysate pumps 15, which also pump dialysate into dialyzer 14, and a bypass pump 35); 
an arterial line; a venous line (¶ [0175], blood flow circuit 10, through which blood passes from a patient to a dialyzer 14, and through which treated blood returns to the patient; ¶ [0183] FIG. 4A. Generally, blood flows from a patient through arterial line 203 via blood flow pump 13 to dialyzer 14 … After passing through dialyzer 14 and undergoing dialysis, the blood returns to the patient through venous line 204); 
a blood filter fluidly connected to the to-blood filter line and the from-blood filter line (¶ [0175], dialyzer 14). 
A skilled artisan would have been able to modify Los with van der Merwe’s various dialysate and blood lines by connecting Los’s system with van der Merwe’s various lines and filter. Los suggests a need to connect an arterial line, a venous line and a blood filter since Los claims medical fluid machines configured to provide extracorporeal treatment (claims 25, 33). Adding lines to convey blood to and from the patient’s circulatory system would have been an obvious measure for passing blood through the extracorporeal device. Adding a filter would have been obvious since Los claims lines that deliver and remove dialysate (claim 25, a to-extracorporeal circuit fresh dialysis fluid line; a from-extracorporeal circuit used dialysis fluid line). 

Regarding pending claim 21, Los does not claim a dialyzer. van der Merwe discloses a dialyzer (¶ [0175], dialyzer 14). Regarding the rationale and motivation to modify the claims of Los with van der Merwe’s dialyzer, see the discussion of claim 27 above.  

Regarding pending claim 23, Los does not claim a conductivity sensor having a conductive insert. van der Merwe discloses a conductivity sensor having a conductive insert held by the first fluid manifold (¶ [0232] FIGS. 36A-36E, the bottom plate 1100 is shown; ¶ [0233], sensor elements are incorporated into the cassette so as to discern various properties of the fluid being pumped … the sensor elements are located in the sensor cell 1114. … two of the sensor housings 1116, 1118 accommodate a conductivity sensor element); 
the conductivity probe mated with the conductive insert to provide measurements indicative as to whether the purified water has mixed with the concentrate according to a specified mixture concentration (¶ [0254], conductivity sensors (for confirming dialysate concentration, e.g., sensor 253)). 
van der Merwe verifies whether dialysate has been reconstituted to a proper concentration. A skilled artisan would have been motivated to add van der Merwe’s conductivity probe in order to deliver dialysate at a suitable concentration, when reconstituting dialysate from a concentrate.   

Regarding pending claim 28, Los does not claim a sepsis filter. van der Merwe discloses a blood filter including a sepsis filter (¶ [0255] It should be noted that the ultrafilter and the dialyzer provide redundant screening methods for the removal of contaminants, infectious organisms, pathogens, pyrogens, debris, and the like, in this particular example … Accordingly, for contaminants to reach the patient from the dialysate, the contaminants must pass through both the ultrafilter and the dialyzer). van der Merwe blocks contaminants from entering a patient’s bloodstream. A skilled artisan would have been motivated to add van der Merwe’s sepsis filter in order to limit the risk of introducing pathogens or contaminants during an extracorporeal treatment. 

Regarding pending claim 30, Los claims all limitations in claims 30 and 33.
Regarding pending claims 31 and 32, Los does not claim pneumatic solenoid valves or a control unit. van der Merwe discloses valves for selectively providing pneumatic pressure or atmospheric to pneumatic passageways of a pneumatic manifold (¶ [0184], FIG. 4A, blood flow cassette 141 also includes one or more blood flow pumps 13 … pump 13 may comprise two (or more) pod pumps … There are four entry/exit valves on these compartments, two on the fluid compartment and two on the control compartment. The valves on the control compartment of the chambers may be two-way proportional valves, one connected to a first control fluid source (e.g., a high pressure air source), and the other connected to a second control fluid source (e.g., a low pressure air source) or a vacuum sink … described in U.S. Provisional Patent Application Ser. No. 60/792,073 … U.S. Pat. No. 8,292,594; ¶ [0188] A third pump 80 … Valves on the control compartment of the chamber may be connected to a first control fluid source (e.g., a high pressure air source), and the other compartment connected to a second control fluid source (e.g., a low pressure air source) or a vacuum sink; ¶ [0201], As seen in FIGS. 33C and 33D, diaphragms 1220 complete valves 808, 814, 816, 822 while diaphragms 1226 complete pod pumps 820, 828); and 
a control unit electrically connected to and configured to control action of the valves (¶ [0361] A diagram of an example control algorithm is shown in FIG. 14. The controller in this example is a standard discrete PI controller); 
wherein the valves are pneumatic solenoid valves (¶ [0360] Pressure in the pod chambers may also be controlled using two variable solenoid valves; one connecting the plenum to a higher pressure source, the second connecting the plenum to lower pressure (or vacuum) sink).
van der Merwe delivers pneumatic pressure to valve chambers using conventional valves. van der Merwe also enables an electronic controller to automatically control the valve chambers. A skilled artisan would have been motivated to add van der Merwe’s pneumatic solenoid valves and control unit in order for the system to operate automatically. 

Allowable Subject Matter
Claims 20, 22, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781